DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/264,660 in response to an original application filed on 01/29/2021. Claims 1-10 and 12-21 are currently pending and have been considered below. Claims 1, 2 and 10 are independent claims. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/01/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2 and 10 are objected to because of the following informalities: please include abbreviation for SS/PBCH, “Synchronization Signal/Physical Broadcast Channel (SS/PBCH)”.  Appropriate correction is required.
Claims 3 and 12 are objected to because of the following informalities: please include abbreviation for UL “Up Link (UL)”.  Appropriate correction is required.




Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2013/0322289 A1) in view of Ericsson et al. “3GPP TSG-RAN WG4 Meeting NR Ad Hoc” (R4-1700208).

Regarding claims 1, 2 and 10, a method of operating a network node (100) in a radio access network, the method comprising:
determining an identity associated to a second network node based on received SS/PBCH block transmission received from the second network node, [link quality evaluating element 32 finds that there is interference from another base station in the Uplink, step 52, it informs the base station identifying element 34. The base station investigating element 34 may then monitor the transmissions of this base station and more particularly the broadcasting being made by the other base station, which monitoring is thus made in a part of the time division scheme allocated to uplink communication, i.e. in the Uplink UL, via the radio communication unit 24 and antenna 26. It may more particularly monitor the System Information Block SIB that is being broadcast by the interfering base station, step 58. In this monitoring of the system information block it may then furthermore identify the ECGI of this base station, step 60. ECGI is the identifier of a cell provided by a base station and therefore it is usually not enough for the first base station 14 to clearly identify the interfering base station, (Zhu et al., Paragraph 73)], 
Zhu et al. fails to explicitly teach based on a determined time shift of the SS/PBCH block transmission relative to a slot structure,
Ericsson et al. teaches that Time synchronization error between base stations (Tsync), in this case base station B is Tsync late in relation to base station A. Tsync is the timing at the Antenna Reference Point (ARP) and hence in addition to synchronization source errors also include distribution and margins for holdover operation, (Ericsson et al., Page 3), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that based on a determined time shift of the SS/PBCH block transmission relative to a slot structure, (Ericsson et al., Page 3), in order to avoid base station to base station interference, (Ericsson et al., Page 3, 2.1.1).

Regarding claims 3 and 12, the method wherein determining the identity comprises receiving the SS/PBCH block transmission in an UL time interval, [The base station investigating element 34 may then monitor the transmissions of this base station and more particularly the broadcasting being made by the other base station, which monitoring is thus made in a part of the time division scheme allocated to uplink communication, i.e. in the Uplink UL, via the radio communication unit 24 and antenna 26, (Zhu et al., Paragraph 73)].

Regarding claims 4 and 13, the method wherein the identity is one of a group identity, a cell identity and a network node identity, [in the identifying of the further base station it is possible to employ the Automatic Neighbor Relation (ANR) function, which is a feature of LTE. ECGI is a 28-bit Cell Identity value. ECGI includes Cell Identity together with 5-6 bit PLMN-Identity and it uniquely identifies a cell in E-UTRAN, (Zhu et al., Paragraph 77)].

Regarding claims 5 and 14, the method wherein determining the identity is based on angular information pertaining to the received SS/PBCH block transmission, [There are a number of different interference limitation activities that may be used apart from adjusting the guard period. It is for instance possible to adjust antenna tilt, lower down downlink power, perform Angle of Arrival (AoA) detection or adjust traffic allocation, (Zhu et al., Paragraph 82)].

Regarding claims 6 and 15, the method wherein determining the identity is based on information indicating an association between the identity and at least one of: distance and/or; and the determined time shift, and the identity, [From this identifier the first base station may directly understand that the further base station is not a base station in the vicinity, such as in the first group. After this has been done, the interference limiting element 36 is informed that another base station at a faraway location is interfering, (Zhu et al., Paragraph 71)].

Regarding claims 7 and 16, the method wherein determining the identity is based on network information indicating at least one of: groups of network nodes and/or; groups of cells, and/or;  associated locations and/or;  and distances, [After this has been done, the interference limiting element 36 is informed that another base station at a faraway location is interfering, (Zhu et al., Paragraph 71)].

Regarding claims 8, 17 and 18, the method wherein determining the identity comprises transmitting an identity indication indicating the identity to a third network node, which may be a radio network node or a core network node, [the further base station 20 may be identified. Here communication is typically performed using an S1 section of the communication interface 29. Once the IP address has been obtained, (Zhu et al., Paragraph 73)].

Regarding claims 9 and 19, the method wherein determining the identity is based on information regarding at least one of a frequency and/or and a periodicity of the SS/PBCH block transmission, [Ericsson et al., Page 3, Figure 6.1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/SHUKRI TAHA/             Primary Examiner, Art Unit 2478